Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
The words “solution” and “required” should be defined in claim 1.

Claim 3 recites “the value of Q” should be “a value of Q”.

The word “solution” should be corrected in claim 4.
Claim 4 recites “the first sub-band” should be “a first sub-band”.
Claim 4 further recites “the second bit” should be “a second bit”.
The “in the above formula” should be deleted in claim 4.

The word “required” should be corrected in claim 5.	
Claim 5 recites “a received signal” should be “the received signal”. Examiner believes it is the same “a received signal” as in claim 1.
Claim 5 further recites “perform a correlation operation so as to obtain a peak value” should be “perform the correlation operation so as to obtain the peak value”. Examiner believes “perform the correlation operation so as to obtain the peak value” is the same “perform a correlation operation to obtain a peak value” in S52 step.

Claim 6 recites “if.... a first sub-band... is considered as an activated sub-band” should be “if...a first sub-band... is considered as the activated sub-band”. the steps of claim 6 is related to S6 of claim 1, where claim 1 teaches detecting an activated sub-band. Examiner believes it is the same an activated sub-band as recited in claim 1, similarly in second sub-band steps.
Claim 6 further recites “the number of the activated sub-band” should be “a number of the activated sub-band”.
The word “regulation” should be defined in claim 6.
Claim 6 further recites “if.... a second sub-band... is considered as an activated sub-band” should be “if...a second sub-band... is considered as the activated sub-band.
Claim 6 further “the number of the activated sub-band” should be “a second sub-band .... a number of the activated sub-band”.
The word “regulation” should be defined in claim 6.

Claims 2,7 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-6 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claims 2,7 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Prior art reference discloses Woodsum (et al. US 5,784,339) discloses underwater location and communication system that uses plurality of acoustic signals with different frequencies, where each signal is modulated according to hyperbolic swept frequency modulation. Prior art reference failed to teach or disclose A sub-band selection activation-based multi-band hyperbolic frequency modulation spread spectrum underwater acoustic communication method, comprising the following steps: dividing a bandwidth of a communication system into a plurality of sub-bands, and performing hyperbolic frequency modulation respectively; grouping data and sub-bands, determining a sub-band activation solution, and performing modulation on a signal; adding a frame header to the signal after modulation; performing, at a receiving end, preprocessing, synchronization, and channel estimation on a received signal; calculating correlation values required for sub-band detection and demodulation; detecting an activated sub-band; and  demodulating the activated sub-band.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631